OPINION OF THE COURT
Per Curiam.
By order of the United States Court of Appeals for the Ninth Circuit, dated July 29, 1997, the respondent was suspended *86from the practice of law for three years, commencing September 1, 1997.
The respondent was served with a notice dated January 26, 1998, pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of reciprocal discipline upon him in New York. The disciplinary action against the respondent in the Ninth Circuit Court of Appeals emanated from his repeated failure to follow that court’s rules and procedures. The respondent’s alleged misconduct included (1) his failure to prosecute 12 cases, resulting in their dismissal, (2) his submission of late opening briefs or memoranda of law in 11 cases, (3) his submission of late motions for extensions of time to file briefs or memoranda of law in 12 cases, (4) his submission of an oversized brief without advance leave of court in two cases, (5) his disregard or abuse of the court’s emergency motion procedures in six cases, (6) his failure to respond to orders to show cause regarding monetary sanctions in four cases, (7) his failure to pay monetary sanctions imposed in two cases, and (8) his failure to respond to orders to show cause regarding suspension or disbarment in two cases.
The respondent has neither asserted any of the defenses enumerated in 22 NYCRR 691.3 (c) nor exercised his right to demand a hearing.
Under the circumstances of this case, the respondent is suspended from the practice of law in New York for three years.
Mangano, P. J., Bracken, Rosenblatt, Miller and Santucci, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent Milton Dan Kramer is suspended from the practice of law for three years, commencing June 11, 1998 and continuing until the further order of this Court, with leave to the respondent to apply for reinstatement no sooner than six months prior to the expiration of the three-year period, upon furnishing satisfactory proof that (a) during that period he refrained from practicing or attempting to practice law, (b) he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10), and (c) he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the *87respondent, Milton Dan Kramer, shall desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.